            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 1 of 23




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                   AT TACOMA
 9   ANGELA LEWIS, Individually and on Behalf of
     All Others Similarly Situated,
10                                                 Case No.
                            Plaintiff,
11          v.
12   CYTODYN, INC., NADER Z. POURHASSAN,           CLASS ACTION COMPLAINT FOR
     and MICHAEL MULHOLLAND,                       VIOLATIONS OF THE FEDERAL
13                                                 SECURITIES LAWS
                            Defendants.
14
                                                   JURY TRIAL DEMANDED
15

16

17

18

19

20

21

22

23

24

25

26

27

     CLASS ACTION COMPLAINT - 1                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                 1700 Seventh Avenue, Suite 2200
                                                                    Seattle, Washington 98101
                                                              TEL. 206.682.5600  FAX 206.682.2992
              Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 2 of 23




 1           Plaintiff Angela Lewis (“Plaintiff”), individually and on behalf of all other persons
 2   similarly situated, alleges the following based upon personal knowledge, as to herself and her own
 3   acts, and upon information and belief, as to all other matters, based upon, inter alia, the
 4   investigation conducted by and through her attorneys, which included, among other things: a review
 5   of Defendants’ public documents, conference calls, and announcements; U.S. Securities and
 6   Exchange Commission (“SEC”) filings; wire and press releases published by and regarding
 7   CytoDyn, Inc. (“CytoDyn” or the “Company”); analysts’ reports and advisories about the
 8   Company; and information readily obtainable on the Internet.
 9                          NATURE AND SUMMARY OF THE ACTION
10           1.     This is a federal securities action on behalf of a class consisting of all persons who
11   purchased or otherwise acquired CytoDyn common stock between March 27, 2020, and March 9,
12   2021, inclusive (the “Class Period”). Plaintiff brings claims under the Securities Exchange Act of
13   1934 (the “Exchange Act”) against Defendants CytoDyn, CEO Nader Z. Pourhassan
14   (“Pourhassan”), and CFO Michael Mulholland (“Mulholland”), and seeks to recover damages
15   caused by Defendants’ violations of the Exchange Act.
16           2.     CytoDyn is a publicly-traded biotechnology company.                  Headquartered in
17   Vancouver, Washington, and incorporated in Delaware, CytoDyn is focused on the development
18   and commercialization of a drug named “Leronlimab” which has long been promoted as a potential
19   therapy for HIV patients.
20           3.     Since the beginning of the global COVID-19 pandemic, however, CytoDyn has
21   made an about-face and has begun to aggressively tout Leronlimab as a treatment for COVID-19.
22           4.     After CytoDyn’s pivot to hyping Leronlimab as a treatment for COVID-19,
23   CytoDyn’s stock price rose exponentially. Throughout 2019, CytoDyn’s stock traded for less than
24   $1.00 per share. Upon the pivot to hyping Leronlimab as a COVID-19 treatment, however,
25   CytoDyn’s stock price skyrocketed. The hype hit its peak when CytoDyn shares reached over $10
26   per share on June 30, 2020.
27

     CLASS ACTION COMPLAINT - 2                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
             Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 3 of 23




 1          5.      CytoDyn issued numerous press releases, conducted conference calls, participated

 2   in interviews, and aggressively utilized several third-party investor relations and stock newsletter

 3   services to tout Leronlimab as a potential treatment for COVID-19 and to pump up the stock price

 4   of CytoDyn while executives aggressively sold shares.

 5          6.      Indeed, while CytoDyn’s stock price was sufficiently pumped with the COVID-19

 6   cure hype, long-term shareholders, including Defendants Pourhassan and Mulholland, dumped

 7   millions of shares. For example, on April 30, 2020, after exercising options to purchase millions

 8   of CytoDyn shares at prices less than $1.00 per share, Defendant Pourhassan sold over 4.8 million

 9   shares of CytoDyn stock, for over $15.7 million in total proceeds. Defendant Pourhassan’s sale

10   was approximately 85% of his total holdings of CytoDyn stock. In addition, on December 21,

11   2020, Defendant Mullholland sold over 1.1 million shares for over $5.8 million in total proceeds.

12   Thereafter, on December 28, 2020, Defendant Mullholland sold over 711,000 shares for over $4.4

13   million in total proceeds.

14          7.      In addition to overstating the viability of Leronlimab as a COVID-19 treatment,

15   CytoDyn also engaged in a wrongful scheme with its lender, Iliad Research and Trading L.P.

16   (“Iliad”), and its principal John Fife (“Fife”), whereby Iliad and other Fife entities operated as an

17   unregistered securities dealer for CytoDyn. In connection with Iliad lending funds to CytoDyn,

18   Iliad obtained a convertible promissory note from CytoDyn and converted the note into newly

19   issued shares of CytoDyn and sold those shares into the public market at a profit, in violation of

20   the dealer registration requirements of the federal securities laws.

21          8.      Following the Individual Defendants’ cash-out of CytoDyn shares at artificially

22   inflated prices, the price of CytoDyn shares dropped precipitously to the detriment of Plaintiff and

23   the class. The market has learned that CytoDyn’s development and marketing of Leronlimab as a

24   treatment for COVID-19 was not commercially viable for CytoDyn.

25

26

27

     CLASS ACTION COMPLAINT - 3                                               TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
             Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 4 of 23




 1                                   JURISDICTION AND VENUE

 2          9.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

 3   Exchange Act (15 U.S.C. §78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder (17 C.F.R.

 4   §240.10b-5).

 5          10.     This Court has jurisdiction over the subject matter of this action pursuant to §27 of

 6   the Exchange Act (15 U.S.C. §78aa) and 28 U.S.C. §1331.

 7          11.     Venue is proper in this District pursuant to §27 of the Exchange Act (15 U.S.C.

 8   §78aa) and 28 U.S.C. §1391(b), as the misleading statements entered into this District.

 9          12.     In connection with the acts, conduct, and other wrongs alleged in this Complaint,

10   Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

11   including, but not limited to, the U.S. mail, interstate telephone communications, and facilities

12   of national securities markets. All of the transactions in the securities that are at issue in this

13   action took place within the United States.

14                                                 PARTIES

15          A.      Plaintiff

16          13.     Plaintiff purchased CytoDyn shares at artificially inflated prices during the Class

17   Period and was damaged upon the revelation of the alleged corrective disclosures.

18          B.      Defendants

19          14.     Defendant CytoDyn is a biotech company based in Vancouver, Washington.

20   CytoDyn’s business is primarily focused on the development and commercialization of a drug

21   named Leronlimab. CytoDyn’s stock trades in the United States under the symbol CYDY.

22          15.     The Company is liable for the acts of the Individual Defendants (defined below)

23   and its employees under the doctrine of respondeat superior and common law principles of agency

24   because all of the wrongful acts complained of herein were carried out within the scope of their

25   employment.

26          16.     Defendant Pourhassan is CytoDyn’s Chief Executive Officer (“CEO”) and a

27   director of the Company.

     CLASS ACTION COMPLAINT - 4                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 5 of 23




 1          17.      Defendant Mullholland is CytoDyn’s Chief Financial Officer (“CFO”).

 2          18.      Defendants Pourhassan and Mullholland are collectively referred to herein as the

 3   “Individual Defendants.”

 4          19.      CytoDyn and the Individual Defendants are collectively referred to herein as

 5   “Defendants.”

 6                                 SUBSTANTIVE ALLEGATIONS

 7          20.      The Class Period begins on March 27, 2020. On that day, CytoDyn issued two

 8   press releases regarding Leronlimab’s use in treating COVID-19 patients. CytoDyn issued a

 9   release entitled “Leronlimab Used in Seven Patients with Severe COVID-19 Demonstrated

10   Promise with Two Intubated Patients in ICU, Removed from ICU and Extubated with Reduced

11   Pulmonary Inflammation.” That press release stated:

12          VANCOUVER, Washington, March 27, 2020 (GLOBE NEWSWIRE) – CytoDyn
13          Inc. (CYDY), (“CytoDyn” or the “Company”), a late-stage biotechnology company
            developing Leronlimab (PRO 140), a CCR5 antagonist with the potential for
14          multiple therapeutic indications, announced today the three-day results post-
            Leronlimab treatment of the first four patients under an Emergency Investigational
15          New Drug (EIND) granted by the U.S. Food and Drug Administration (FDA). A
            total of seven patients have been enrolled thus far under EIND in the same leading
16
            medical center in the New York City area.
17
            The treatment with Leronlimab is targeted as a therapy for patients who experience
18          respiratory complications as a result of contracting SARS-CoV-2 causing the
            Coronavirus Disease 2019 (COVID-19). Leronlimab is believed to provide
19          therapeutic benefit by enhancing the immune response while mitigating the
            “cytokine storm” that leads to morbidity and mortality in these patients.
20

21          Bruce Patterson, M.D., Chief Executive Officer and founder of IncellDx, a
            diagnostic partner and advisor to CytoDyn, said, “IncellDx has developed specific
22          companion diagnostic tests to determine the efficacy and dosing of Leronlimab in
            these severe cases of COVID-19. We found that patients with severe COVID-19
23          disease are in the midst of immunologic chaos which includes the cytokine storm.
            Our companion diagnostics showed that after three days of therapy, the immune
24
            profile in these patients approached normal levels and the levels of cytokines
25          involved in the cytokine storm were much improved.”

26          Jacob Lalezari, M.D., Interim Chief Medical Officer of CytoDyn, commented,
            “These preliminary results give hope that Leronlimab may help hospitalized
27          patients with COVID-19 recover from the pulmonary inflammation that drives
     CLASS ACTION COMPLAINT - 5                                        TOUSLEY BRAIN STEPHENS PLLC
                                                                        1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
              Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 6 of 23



             mortality and the need for ventilators. A leading medical center in the heart of the
 1           New York City epidemic was instrumental in giving the preliminary data.”
 2
             Nader Pourhassan, Ph.D., President and Chief Executive Officer of CytoDyn said:
 3           “We are extremely pleased for the coronavirus patients under the care of the treating
             medical team and that the FDA is so responsive to advance our Phase 2 clinical
 4           trial. I am very hopeful that Leronlimab can help to reduce the rate of mortality
             among COVID-19 patients with severe symptoms of ARDS and to assist our
 5
             government to fight this battle.”
 6           21.     On March 31, 2020, CytoDyn entered into a Securities Purchase Agreement with
 7   Iliad whereby CytoDyn issued a secured convertible promissory note in the initial principal amount
 8   of $17.1 million. Iliad gave consideration of $15.0 million. The note was secured by all of the
 9   assets of CytoDyn, except its intellectual property. As part of the agreement, Iliad had the option
10   to convert all or part of the outstanding balance into shares of common stock at an initial
11   conversion price of $4.50 per share. Iliad secured anti-dilution adjustments with the promissory
12   note and the conversion price of the promissory note was made subject to full-ratchet anti-dilution
13   protection, pursuant to which the conversion price would be automatically reduced to equal the
14   effective price per share in any new offering by CytoDyn of equity securities.
15           22.     At the same time that CytoDyn was entering into the agreement with Iliad,
16   CytoDyn’s stock price rose dramatically as it aggressively touted Leronlimab as a treatment for
17   COVID-19. After trading below $1.00 per share for the entirety of 2019, the price of CytoDyn
18   stock skyrocketed.
19           23.     Shares of CytoDyn were so actively traded during April 2020 that they accounted
20   for nearly half of all dollar volume on the entire OTCQB Venture Market. The trading volume
21   of CytoDyn trades in April was $612,566,094.1
22           24.     On April 30, 2020, CytoDyn filed a Form S-3 with the SEC. The Company
23   registered over 46.3 million shares of common stock for resale by “selling shareholders.” These
24   shares in the offering were largely comprised of converted preferred stock and exercised warrants
25   and stock options.
26

27           1
               See https://www.benzinga.com/news/20/05/16076196/these-were-the-most-active-securities-on-otc-
     markets-in-april.
     CLASS ACTION COMPLAINT - 6                                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
                                                                                    Seattle, Washington 98101
                                                                              TEL. 206.682.5600  FAX 206.682.2992
             Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 7 of 23




 1          25.     One of the selling shareholders identified was Iliad. Pursuant to the Form S-3, Iliad

 2   offered 6,300,000 shares that it obtained in connection with the promissory agreement.

 3          26.     Another of the selling shareholders was Bruce Patterson, the CytoDyn “partner”

 4   that boasted of Leronlimab’s efficacy in treating COVID-19 in CytoDyn press releases. In the

 5   Form S-3, Patterson registered for sale 400,000 warrants and/or stock options. The Form S-3 also

 6   noted that Patterson continued to own 169,242 shares following the offering.

 7          27.     Another of the selling shareholders identified in the Form S-3 is Michael McCarthy.

 8   McCarthy is the former owner of The DreamTeam Group, Mission Investor Relations, LLC, and

 9   QualityStocks LLC. On April 10, 2017, the SEC hit McCarthy and his businesses with an Order

10   Instituting Cease and Desist Proceedings Pursuant to Section 8A of the Securities Act of 1933,

11   Making Findings, and Imposing a Cease and Desist Order in connection with improper stock

12   promotion of two pharmaceutical companies, Galena Biopharma, Inc., and CytRx Corporation.

13   See In the Matter of Michael A. McCarthy, The DreamTeam Group, LLC, Mission Investor

14   Relations, LLC, and Qualitystocks LLC, Administrative Proceeding No. 3-17917, Release No.

15   10343 (April 10, 2017). The SEC found that McCarthy and his companies paid writers to post

16   misleading internet articles promoting securities of their publicly traded clients. Id. The articles

17   purported to be independent when, in fact, they were promotional pieces indirectly funded by the

18   clients. Id. Galena and CytRx were both fined by the SEC for this conduct and paid tens of

19   millions in shareholder settlements in connection with the scheme. See In the Matter of CytRx

20   Corporation, Administrative Proceeding No. 3-17919, Release No. 10345 (April 10, 2017); In the

21   Matter of Galena Biopharma, Inc., and Mark J. Ahn, Administrative Proceeding No. 3-17911,

22   Release No. 10337 (April 10, 2017).

23          28.     On April 30, 2020, after exercising options to purchase millions of CytoDyn shares

24   at prices less than $1.00 per share, Defendant Pourhassan sold over 4.8 million shares of CytoDyn

25   stock, for over $15.7 million in total proceeds. Defendant Pourhassan’s sale was approximately

26   85% of his total holdings of CytoDyn stock.

27

     CLASS ACTION COMPLAINT - 7                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
             Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 8 of 23




 1          29.     On June 30, 2020, the price of CytoDyn stock hit its Class Period high of $10.01

 2   per share, on a trading volume of over 56 million trades.

 3          30.     In June 2020, CytoDyn remained the most heavily traded security on the OTCQB

 4   Market for that month and for the year to date. The dollar volume for June was $1,031,931,939,

 5   which was more than five times greater than the second-most heavily traded security on the

 6   OTCQB Venture Market.

 7          31.     On July 24, 2020, CytoDyn entered into a second amendment to the secured

 8   convertible promissory note with Iliad. The second amendment to the Note eliminated the monthly

 9   volume limitation on the Investor’s sale of Conversion Shares under the Note.

10          32.     On July 29, 2020, CytoDyn entered into a further agreement with Iliad whereby

11   Iliad would extend credit to CytoDyn in exchange for a $28.5 million Secured Convertible

12   Promissory Note.

13          33.     On August 17, 2020, CytoDyn issued a press release where it announced that it had

14   requested emergency use approval from the FDA. The press release stated in part:

15          CytoDyn Submits its Top-line Report from its Phase 2 COVID-19 Trial to the
16          U.S. FDA and Requests Emergency Use Approval

17          The Top-line Report has been sent to the regulatory authorities in Mexico, and will
            be provided to U.K. MHRA, and E.U. EMA, with requests for emergency use
18          approval
19          CytoDyn (CYDY) is preparing a Phase 3 protocol for Leronlimab use in long-
            hauler COVID-19 individuals
20

21          VANCOUVER, Washington, Aug. 17, 2020 (GLOBE NEWSWIRE) – CytoDyn
            Inc., (“CytoDyn” or the “Company"), a late-stage biotechnology company
22          announced today it has provided its Top-line Report from its recently completed,
            randomized, double-blind, Phase 2 trial for COVID-19 patients with mild-to-
23          moderate symptoms to the U.S. Food and Drug Administration (FDA), and
            requested emergency use approval.
24
            In addition, CytoDyn has sent its Top-line Report of the Phase 2, mild-to-moderate
25
            COVID-19 population, to the regulatory authorities in Mexico and hopes to obtain
26          emergency use approval from the MHRA in the U.K., EMA in the European Union,
            as well as the regulatory authorities in the Philippines.
27

     CLASS ACTION COMPLAINT - 8                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                         1700 Seventh Avenue, Suite 2200
                                                                            Seattle, Washington 98101
                                                                      TEL. 206.682.5600  FAX 206.682.2992
              Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 9 of 23



             Along with the above activities, CytoDyn has been approached by several doctors
 1           about a clinical study of Leronlimab in long-hauler COVID-19 individuals. The
 2           Company is preparing a Phase 3 protocol and will file it as soon as possible.

 3           Nader Pourhassan, Ph.D., President and Chief Executive Officer of CytoDyn,
             stated, “We are very motivated to provide Leronlimab to patients throughout the
 4           world who are suffering from COVID-19. We believe the statistically significant
             data of NEWS2 findings, along with impressive safety results (less SAEs or AEs
 5           with Leronlimab vs. placebo), from our Phase 2 trial set forth in the Top-line Report
             provides compelling data in support of Leronlimab’s use to fight COVID-19. We
 6
             are in discussions with several regulatory agencies in other countries and hope to
 7           obtain emergency approval for its use. We are in a very exciting period for
             CytoDyn in regards to the potential role of Leronlimab in three different COVID-
 8           19 populations, mild-to-moderate, severe-to-critical, and long-haulers.”
 9           34.      The statements made in paragraph 33 are false and misleading because, as would
10   later be revealed, CytoDyn did not actually request emergency-use authorization (“EUA”) from
11   the FDA.
12           35.      On August 20, 2020, Patterson participated in an interview with Dr. Drew Pinsky,
13   where he noted that he thought CytoDyn would move forward with a federal government program
14   aimed at fast-tracking virus treatments, dubbed Operation Warp Speed. Patterson’s comments
15   “went viral” and CytoDyn stock rose 13% to $3.43 on August 21, 2020, and another 12% to $3.84
16   on August 24, 2020.
17           36.      Like Galena, CytRx, and McCarthy’s entities, CytoDyn has also aggressively
18   employed stock promotion firms that create misleading newsletters and internet postings to hype
19   investment in CytoDyn and promote the use of Leronlimab as a COVID-19 treatment.
20           37.      Throughout September 2020, CytoDyn remained the most traded security on the
21   OTCQB Venture Market, with $285,663,617 in Dollar Volume.2
22           38.      Through the use of Company press releases and other information released by
23   CytoDyn’s partners, CytoDyn has released, or caused to be released, materially false and
24   misleading statements in violation of the federal securities laws.
25

26

27           2
               See https://www.benzinga.com/ general/biotech/20/10/18025965/traders-have-rotated-into-big-
     multinational-companies-on-otc-market.
     CLASS ACTION COMPLAINT - 9                                                  TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600  FAX 206.682.2992
             Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 10 of 23




 1                                 THE TRUTH BEGINS TO EMERGE

 2           39.     Following the pump of CytoDyn stock price and cash-out by Company insiders and

 3   long-term shareholders, Defendants’ scheme began to unravel. For instance, on August 26, 2020,

 4   The Wall Street Journal reported that CytoDyn was not being considered for Operation Warp

 5   Speed. According to a senior administration official interviewed by The Wall Street Journal,

 6   “CytoDyn had only completed a preliminary qualification for being included in the initiative.”

 7   The official said that CytoDyn had submitted information through a so-called CoronaWatch, a

 8   program run by the Biomedical Advanced Research and Development Authority, or BARDA, to

 9   assess the viability of drugs and therapeutics that might be effective against COVID-19. Technical

10   experts reviewed the submission and opted not to proceed further at this time, the official

11   confirmed.

12           40.     Going further, the official noted that the team responsible for reviewing the

13   materials makes clear to companies that submissions are for informational purposes only and do

14   not lead to funding on their own, and that companies must apply to specific grant programs to

15   receive funding, which CytoDyn has not even done at this time. See https://www.wsj.com/articles/

16   small-biotech-stock-cytodyn-soars-on-warp-speed-comment-11598456736.

17           41.     to the day before the publication of the Wall Street Journal article, on August 25,

18   2020, CytoDyn shares were closed at $3.81 per share. Following the publication of this article,

19   CytoDyn shares dropped over 17% to $3.15 over the next two trading days.

20           42.     On September 3, 2020, the SEC filed suit against Iliad, its principal John Fife

21   (“Fife”), and related entities, Chicago Venture Partners L.P., St. George Investments LLC,

22   Tonaquint, Inc., and Typenex Co-Investment, LLC. Calling Fife a “recidivist violator of the

23   federal securities laws,” the SEC alleged that these entities violated the mandatory dealer

24   registration requirements of the federal securities laws. The SEC alleged that Iliad and its related

25   entities, by buying convertible promissory notes, converting the notes into newly issued shares of

26   stock, then rapidly selling those shares into the public at a profit, operated as unregistered securities

27   dealers in violation of the federal securities laws. See Securities and Exchange Commission v.

     CLASS ACTION COMPLAINT - 10                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
              Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 11 of 23




 1   John M. Fife, Chicago Venture Partners, L.P., Iliad Research and Trading L.P., St. George

 2   Investments LLC, Tonaquint, Inc., and Typenex Co-Investment LLC, Case No. 1:20-cv-05227,

 3   Complaint (N.D. Ill. Sept. 3, 2020).3

 4            43.        Through Iliad’s actions with respect to CytoDyn, including entering into the

 5   convertible promissory note and its amendments, converting the note to newly issued shares of

 6   CytoDyn stock, and settling those shares into the market at a profit, Iliad operated as an

 7   unregistered securities dealer and generated substantial profits.

 8            44.        On September 16, 2020, Defendant Pourhassan was forced to admit that no formal

 9   EUA request was actually made with the FDA, despite the Company claiming for weeks that it

10   had done so. Instead, Pourhassan stated that CytoDyn had asked only for the FDA’s opinion,

11   stating “we did not submit a formal letter to FDA saying we want to get Emergency Use

12   Authorization. We asked them for their opinion and they were not positive about it. Their

13   reasoning made a lot of sense to us.” See Moon Kil Woong, CytoDyn's Update Provides A Clear

14   Path Towards Approval With Up-Listing Potential Still In The Cards, TALKMARKETS (Sept. 18,

15   2020).

16            45.        On September 17, 2020, CytoDyn was sued in the 11th Judicial Circuit for Miami-

17   Date County, Florida by stock promoter Shift Media Lab for alleged failure to pay for its stock

18   promotion services. Shift Media Lab vaguely alleged in its complaint that it was providing

19   “services” for CytoDyn for three months at $25,000 per month. Shift Media Lab was previously

20   listed by CytoDyn in a disclosure statement to the OTCQB Venture Market as providing “Brand

21   Awareness” for CytoDyn.

22            46.        On November 10, 2020, CytoDyn entered into an amended $28.5 million Secured

23   Convertible Promissory Note with Fife’s company, Streeterville Capital LLC, a related entity that

24   was not specifically named in the SEC action against Iliad and Fife.

25

26

27
              3
                  Available at https://www.sec.gov/litigation/complaints/2020/comp 24886.pdf
     CLASS ACTION COMPLAINT - 11                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                     1700 Seventh Avenue, Suite 2200
                                                                                        Seattle, Washington 98101
                                                                                  TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 12 of 23




 1          47.     On November 10, 2020, the day of CytoDyn’s further agreement with the Fife

 2   entity Streeterville Capital LLC, CytoDyn shares closed at $2.02 per share, representing an

 3   approximate 80% decline from the Class Period high.

 4          48.     Through the end of 2020 and the beginning of 2021, CytoDyn continued to

 5   aggressively hype Leronlimab as a Covid-19 treatment. As CytoDyn shares were artificially

 6   inflated once again, on December 21, 2020, Defendant Mullholland sold over 1.1 million shares

 7   for over $5.8 million in total proceeds. Thereafter, on December 28, 2020, Defendant Mullholland

 8   sold over 711,000 CytoDyn shares for over $4.4 million in total proceeds. Moreover, on February

 9   5, 2021, Deborah Celeste Kelly, the wife of CytoDyn Chairman Scott Kelly, filed a Form 144

10   Notice of Proposed Sale of Securities and listed an “approximate date of sale” as February 1, 2021.

11   The document lists a sale of over 350,000 shares for over $2.5 million.

12          49.     Beginning on a Friday after the close of trading on March 5, 2020, and continuing

13   over the weekend, CytoDyn issued a flurry of press releases describing the results of Phase IIb/III

14   data on Leronlimab. Hidden in press releases with titles like “Cytodyn to File Accelerated Rolling

15   Review with MHRA and Interim Order (IO) with Health Canada for COVID-19” and “Cytodyn's

16   Phase 3 Trial Demonstrates Safety, a 24% Reduction in Mortality and Faster Hospital Discharge

17   for Mechanically Ventilated Critically Ill COVID-19 Patients Treated with Leronlimab,” however,

18   was a disclosure that the primary endpoint of the study—lowering all-cause mortality at Day 28—

19   was not statistically significant. CytoDyn announced that:

20          Amongst all patients in mITT, the primary endpoint (all-cause mortality at
21          Day 28) was not statistically significant. When age adjustment was conducted,
            the primary endpoint was much closer to statistically significant value. Of note,
22          the reduction of mortality in this population of 65 years and younger leronlimab
            arm had more than 30% less mortality than placebo and 9% less mortality in
23          participants over 65.
24
                                             *      *       *
25
            With the age adjustment analysis in all other major secondary endpoints, there
26          was consistent numerical superiority over the placebo group, with some
            secondary endpoints approaching statistical significance.
27

     CLASS ACTION COMPLAINT - 12                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
                                                                             Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 13 of 23




 1          50.        Following the flurry of press releases, CytoDyn was accused of “massaging the

 2   data” and squeezing good news out of a failed study, the results of which CytoDyn reportedly sat

 3   on pending regulatory discussions. CytoDyn also focused in on a subgroup that accounted for 62

 4   out of 384 patients enrolled in the CD12 trial and declared a survival benefit. While the trial

 5   involved severe to critically ill patients, the company touted that mechanically ventilated, critically

 6   ill patients saw a 24% reduction in all cause-mortality between the Leronlimab and placebo arms,

 7   without breaking down the number of deaths in either group. See https://endpts.com/cytodyn-

 8   tries-to-squeeze-positive-news-out-of-a-failed-covid-19-study-and-shares-take-a-beating/

 9          51.        In the trading days that followed the release of the data, the price of CytoDyn shares

10   plummeted. After closing at $4.05 on March 5, 2021, CytoDyn shares dropped over 28% to close

11   at $2.91 on March 8, 2021. On March 9, 2021, CytoDyn shares dropped an additional 19% to

12   close at $2.35.

13          52.        As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

14   in the market value of the Company’s securities, Plaintiff and the other Class members have

15   suffered significant losses and damages.

16                           PLAINTIFF’S CLASS ACTION ALLEGATIONS

17          53.        Plaintiff brings this action as a class action pursuant to Rules 23(a) and (b)(3) of

18   the Federal Rules of Civil Procedure on behalf of a class consisting of all those who purchased or

19   otherwise acquired CytoDyn securities during the Class Period and were damaged upon the

20   revelation of the alleged corrective disclosure (the “Class”). Excluded from the Class are the

21   Defendants named herein, the officers and directors of the Company, at all relevant times,

22   members of their immediate families and their legal representatives, heirs, successors, or assigns,

23   and any entity in which Defendants have or had a controlling interest.

24          54.        The members of the Class are so numerous that joinder of all members is

25   impracticable. Throughout the Class Period, CytoDyn securities were actively traded over the

26   counter (OTC) in the United States. While the exact number of Class members is unknown to

27   Plaintiff at this time and can be ascertained only through appropriate discovery, Plaintiff believes

     CLASS ACTION COMPLAINT - 13                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 14 of 23




 1   that there are hundreds or thousands of members in the proposed Class. Record owners and other

 2   members of the Class may be identified from records maintained by CytoDyn or its transfer agent

 3   and/or OTC Markets and may be notified of the pendency of this action by mail, using the form of

 4   notice similar to that customarily used in securities class actions.

 5          55.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

 6   members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 7   federal law that is complained of herein.

 8          56.     Plaintiff will fairly and adequately protect the interests of the members of the Class

 9   and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

10   no interests antagonistic to or in conflict with those of the Class.

11          57.     Common questions of law and fact exist as to all members of the Class and

12   predominate over any questions solely affecting individual members of the Class. Among the

13   questions of law and fact common to the Class are:

14                  (a)       whether the federal securities laws were violated by Defendants’ acts as

15          alleged herein;

16                  (b)       whether statements made by Defendants to the investing public during the

17          Class Period misrepresented material facts about the business, operations, and

18          management of CytoDyn;

19                  (c)       whether the Individual Defendants caused CytoDyn to issue false and

20          misleading statements during the Class Period;

21                  (d)       whether Defendants acted knowingly or recklessly in issuing false and

22          misleading statements;

23                  (e)       whether the prices of CytoDyn securities during the Class Period were

24          artificially inflated because of the Defendants’ conduct complained of herein; and

25                  (f)       whether the members of the Class have sustained damages and, if so, what

26          is the proper measure of damages.

27

     CLASS ACTION COMPLAINT - 14                                              TOUSLEY BRAIN STEPHENS PLLC
                                                                               1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 15 of 23




 1          58.     A class action is superior to all other available methods for the fair and efficient

 2   adjudication of this controversy, and joinder of all members is impracticable.

 3          59.     Furthermore, as the damages suffered by individual Class members may be

 4   relatively small, the expense and burden of individual litigation make it impossible for members

 5   of the Class to individually redress the wrongs done to them. There will be no difficulty in the

 6   management of this action as a class action.

 7                                 PRESUMPTION OF RELIANCE

 8          60.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 9   on-the-market doctrine in that:

10                  (a)     Defendants made public misrepresentations or failed to disclose material

11          facts during the Class Period;

12                  (b)     the omissions and misrepresentations were material;

13                  (c)     CytoDyn securities are traded in an efficient market;

14                  (d)     the Company’s securities were liquid and traded with moderate to heavy

15          volume during the Class Period;

16                  (e)     the Company’s securities were traded OTC in the United States;

17                  (f)     the Company was covered by securities analysts;

18                  (g)     the misrepresentations and omissions alleged would tend to induce a

19          reasonable investor to misjudge the value of the Company’s securities; and

20                  (h)     Plaintiff and members of the Class purchased, acquired, and/or sold

21          CytoDyn securities between the time the Defendants failed to disclose or misrepresented

22          material facts and the time the true facts were disclosed without knowledge of the omitted

23          or misrepresented facts.

24          61.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

25   presumption of reliance upon the integrity of the market.

26          62.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

27   of reliance established by the Supreme Court in Affiliated Ute Citizens of Utah v. U.S., 406 U.S.

     CLASS ACTION COMPLAINT - 15                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
             Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 16 of 23




 1   128 (1972), as Defendants omitted material information in their Class Period statements in

 2   violation of a duty to disclose such information, as detailed above.

 3                                                COUNT I
                         Violations of §10(b) of the Exchange Act and Rule 10b-5
 4                                       (Against All Defendants)
             63.     Plaintiff repeats and realleges each and every allegation contained above as if fully
 5
     set forth herein.
 6
             64.     This Count is asserted against Defendants and is based upon §10(b) of the
 7
     Exchange Act, 15 U.S.C. §78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
 8
             65.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy, and
 9
     course of conduct pursuant to which they knowingly or recklessly engaged in acts, transactions,
10
     practices, and courses of business that operated as a fraud and deceit upon Plaintiff and the other
11
     members of the Class; made various untrue statements of material facts and omitted to state
12
     material facts necessary in order to make the statements made, in light of the circumstances under
13
     which they were made, not misleading; and employed devices, schemes, and artifices to defraud
14
     in connection with the purchase and sale of securities.
15
             66.     Such scheme was intended to, and, throughout the Class Period, did: (i) deceive
16
     the investing public, including Plaintiff and other Class members, as alleged herein; (ii)
17
     artificially inflate and maintain the market price of CytoDyn securities; and (iii) cause Plaintiff
18
     and other members of the Class to purchase or otherwise acquire CytoDyn securities at artificially
19
     inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct, Defendants,
20
     and each of them, took the actions set forth herein.
21
             67.     Pursuant to the above plan, scheme, conspiracy, and course of conduct, each of
22
     the Defendants participated directly or indirectly in the preparation and/or issuance of the annual
23
     reports, SEC filings, press releases, and other statements and documents, as described above,
24
     including statements made to securities analysts and the media, that were designed to influence
25
     the market for CytoDyn securities. Such reports, filings, releases, and statements were materially
26

27

     CLASS ACTION COMPLAINT - 16                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
                Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 17 of 23




 1   false and misleading in that they failed to disclose material adverse information and

 2   misrepresented the truth about CytoDyn’s business and operations.

 3              68.   By virtue of their positions at CytoDyn, Defendants had actual knowledge of the

 4   materially false and misleading statements and material omissions alleged herein and intended

 5   thereby to deceive Plaintiff and the other members of the Class. In the alternative, Defendants

 6   acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

 7   such facts as would reveal the materially false and misleading nature of the statements made,

 8   although such facts were readily available to Defendants. Said acts and omissions of Defendants

 9   were committed willfully or with reckless disregard for the truth. In addition, each Defendant

10   knew or recklessly disregarded that material facts were being misrepresented or omitted, as

11   described above.

12              69.   Information showing that Defendants acted knowingly or with reckless disregard

13   for the truth is peculiarly within Defendants’ knowledge and control. As a senior manager and/or

14   director of CytoDyn, Defendant Pourhassan had knowledge of the details of CytoDyn’s internal

15   affairs.

16              70.   Defendant Pourhassan is liable both directly and indirectly for the wrongs

17   complained of herein. Because of his position of control and authority, Defendant Pourhassan

18   was able to, and did, directly or indirectly, control the content of the statements of CytoDyn. As

19   an officer and/or director of a publicly held company, Defendant Pourhassan had a duty to

20   disseminate timely, accurate, truthful, and complete information with respect to CytoDyn’s

21   businesses, operations, future financial condition, and future prospects. As a result of the

22   dissemination of the aforementioned false and misleading reports, releases, and public

23   statements, the market price of CytoDyn securities was artificially inflated throughout the Class

24   Period. In ignorance of the adverse facts concerning CytoDyn business and financial condition,

25   which were concealed by Defendants, Plaintiff and other members of the Class purchased or

26   otherwise acquired CytoDyn securities at artificially inflated prices and relied upon the price of

27

     CLASS ACTION COMPLAINT - 17                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 18 of 23




 1   the securities, the integrity of the market for the securities, and/or statements disseminated by

 2   Defendants, and were damaged thereby.

 3          71.     During the Class Period, CytoDyn securities were traded on an active and efficient

 4   market. Plaintiff and the other members of the Class, relying on the materially false and

 5   misleading statements described herein, which the Defendants made, issued, or caused to be

 6   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired

 7   CytoDyn securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

 8   and the other members of the Class known the truth, they would not have purchased or otherwise

 9   acquired said securities, or would not have purchased or otherwise acquired them at the inflated

10   prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,

11   the true value of CytoDyn securities was substantially lower than the prices paid by Plaintiff and

12   the other members of the Class. The market price of CytoDyn securities declined sharply upon

13   public disclosure of the facts alleged herein, to the injury of Plaintiff and Class members.

14          72.     By reason of the conduct alleged herein, Defendants have knowingly or

15   recklessly, directly or indirectly, violated §10(b) of the Exchange Act and Rule 10b-5

16   promulgated thereunder.

17          73.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

18   other members of the Class suffered damages in connection with their respective purchases,

19   acquisitions, and sales of the Company’s securities during the Class Period, upon the disclosure

20   that the Company had been disseminating misleading financial statements to the investing public.

21                                             COUNT II
                                Violations of §20(a) of the Exchange Act
22                          (Against Defendants Pourhassan and Mulholland)
23          74.     Plaintiff repeats and realleges each and every allegation contained in the foregoing
24   paragraphs as if fully set forth herein.
25          75.     During the Class Period, Defendants Pourhassan and Mulholland participated in
26   the operation and management of CytoDyn and conducted and participated, directly and
27   indirectly, in the conduct of CytoDyn’s business affairs. Because of their senior positions,

     CLASS ACTION COMPLAINT - 18                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 19 of 23




 1   Defendants Pourhassan and Mulholland knew the adverse non-public information about

 2   CytoDyn’s current financial position and future business prospects.

 3          76.     As an officer and/or director of a publicly owned company, Defendant Pourhassan

 4   had a duty to disseminate accurate and truthful information, with respect to CytoDyn’s business

 5   practices, and promptly correct any public statements issued by CytoDyn that had become

 6   materially false or misleading.

 7          77.     Because of his position of control and authority as a senior director or officer and

 8   executive team member, Defendant Pourhassan was able to, and did, control the contents of the

 9   various reports, press releases, and public filings that CytoDyn disseminated in the marketplace

10   during the Class Period concerning the Company’s business, operational, and disclosure policies.

11   Throughout the Class Period, Defendant Pourhassan exercised his power and authority to cause

12   CytoDyn to engage in the wrongful acts complained of herein. Defendant Pourhassan therefore,

13   was a “controlling person” of CytoDyn within the meaning of §20(a) of the Exchange Act. In

14   this capacity, Defendant Pourhassan participated in the unlawful conduct alleged herein that

15   artificially inflated the market price of CytoDyn securities.

16          78.     Defendant Pourhassan, therefore, acted as a controlling person of CytoDyn. By

17   reason of his senior management position and/or being a director of CytoDyn, Defendant

18   Pourhassan had the power to direct the actions of, and exercised the same, to cause CytoDyn to

19   engage in the unlawful acts and conduct complained of herein. Defendant Pourhassan exercised

20   control over the general operations of CytoDyn and possessed the power to control the specific

21   activities that comprise the primary violations about which Plaintiff and the other members of

22   the Class complain.

23          79.     As the chief financial officer of a publicly owned company, Defendant

24   Mulholland had a duty to disseminate accurate and truthful information, with respect to

25   CytoDyn’s business practices, and promptly correct any public statements issued by CytoDyn

26   that had become materially false or misleading.

27

     CLASS ACTION COMPLAINT - 19                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
                                                                              Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 20 of 23




 1          80.     Because of his position of control and authority as chief financial officer,

 2   Defendant Mulholland was able to, and did, control the contents of the various reports, press

 3   releases, and public filings that CytoDyn disseminated in the marketplace during the Class Period

 4   concerning the Company’s business, operational, and disclosure policies. Throughout the Class

 5   Period, Defendant Mulholland exercised his power and authority to cause CytoDyn to engage in

 6   the wrongful acts complained of herein. Defendant Mulholland therefore, was a “controlling

 7   person” of CytoDyn within the meaning of §20(a) of the Exchange Act. In this capacity,

 8   Defendant Mulholland participated in the unlawful conduct alleged herein that artificially

 9   inflated the market price of CytoDyn securities.

10          81.     Defendant Mulholland, therefore, acted as controlling person of CytoDyn. By

11   reason of his senior management position at CytoDyn, Defendant Mulholland had the power to

12   direct the actions of, and exercised the same, to cause CytoDyn to engage in the unlawful acts

13   and conduct complained of herein. Defendant Mulholland exercised control over the general

14   operations of CytoDyn and possessed the power to control the specific activities that comprise

15   the primary violations about which Plaintiff and the other members of the Class complain.

16          82.     By reason of the above conduct, Defendants Pourhassan and Mulholland are liable

17   pursuant to §20(a) of the Exchange Act for the violations committed by CytoDyn.

18                                        PRAYER FOR RELIEF

19          WHEREFORE, Plaintiff prays for judgment and relief as follows:

20          A.      Determining that the instant action may be maintained as a class action under Fed.

21   R. Civ. P. 23 and certifying Plaintiff as Class Representative;

22          B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

23   of the acts and transactions alleged herein;

24          C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

25   judgment interest, as well as their reasonable attorneys’ fees, expert fees, and other costs;

26          D.      Granting Plaintiff leave to amend its Complaint to conform to the evidence; and

27          E.      Awarding such other and further relief as this Court may deem just and proper.

     CLASS ACTION COMPLAINT - 20                                           TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
                                                                               Seattle, Washington 98101
                                                                         TEL. 206.682.5600  FAX 206.682.2992
              Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 21 of 23




 1                                      JURY TRIAL DEMANDED

 2             Plaintiff hereby demands a trial by jury.

 3             DATED this 16th day of March, 2021.

 4

 5                                                TOUSLEY BRAIN STEPHENS PLLC

 6                                                By: s/ Kim D. Stephens
                                                  By: s/ Kaleigh N. Powell
 7                                                Kim D. Stephens, P.S., WSBA #11984
                                                  kstephens@tousley.com
 8                                                Kaleigh N. Powell, WSBA #52684
                                                  kpowell@tousley.com
 9                                                1700 Seventh Avenue, Suite 2200
                                                  Seattle, WA 98101
10                                                Telephone: (206) 682-5600
                                                  Facsimile: (206) 682-2992
11

12                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                  John T. Jasnochp
13                                                jjasnoch@scott-scott.com
                                                  600 W. Broadway Suite 3300
14                                                San Diego, CA 92101
                                                  Telephone: (619) 233-4565
15                                                Facsimile: (619) 233-0508
16                                                Attorneys for Plaintiff Angela Lewis
17
     4814-8136-3425, v. 2
18

19

20

21

22

23

24

25

26

27

     CLASS ACTION COMPLAINT - 21                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                          1700 Seventh Avenue, Suite 2200
                                                                             Seattle, Washington 98101
                                                                       TEL. 206.682.5600  FAX 206.682.2992
         Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 22 of 23




        CERTIFICATION PURSUANT TO THE FEDERAL SECURITIES LAWS

        I, Angela Lewis, hereby certify that the following is true and correct to the best of my

knowledge, information, and belief:

        1.      I have reviewed the Complaint in this matter and authorize Scott+Scott Attorneys

at Law LLP to file the Complaint and lead plaintiff papers in this matter.

        2.      I am willing to serve as a representative party on behalf of the purchasers of

CytoDyn, Inc. securities during the Class Period, including providing testimony at deposition

and trial if necessary.

        3.      During the Class Period, I purchased and/or sold the security that is the subject of

the Complaint, as set forth in the attached Schedule A.

        4.      I did not engage in the foregoing transactions at the direction of counsel nor in

order to participate in any private action arising under the Securities Act of 1933 (the “Securities

Act”) or the Securities Exchange Act of 1934 (the “Exchange Act”).

        5.      During the three-year period preceding the date of my signing this Certification, I

have not sought to serve, or served, as a representative party or lead plaintiff on behalf of a class

in any private actions arising under the Securities Act or the Exchange Act.

        6.      I will not accept any payment for serving as a representative party on behalf of the

Class beyond the pro rata share of any recovery, except for such reasonable costs and expenses

(including lost wages) directly relating to the representation of the Class as ordered or approved

by the Court.

        I declare under penalty of perjury that the foregoing is true and correct.

                     Lilburn, GA
        Executed at __________                  14 of March, 2021.
                                       , on the ___
                       (city, state)
                                               _________________________________
                                               Angela Lewis
                      Case 3:21-cv-05190-BHS Document 1 Filed 03/17/21 Page 23 of 23




                       Schedule A
CYTODYN INC                                   Ticker:   CYDY       Cusip:    23283M101
Class Period: 03/27/2020 to 03/09/2021

Angela Lewis                                           DATE        SHARES       PRICE
                                            Purchases: 4/23/2020       100        $2.75
                                                       4/23/2020        12        $2.78
                                                       4/27/2020        57        $3.48
                                                       4/27/2020        30        $3.46
                                                       7/29/2020        21        $4.97
                                                       8/14/2020        31        $3.78
                                                       8/17/2020        49        $3.48
